MEMORANDUM**
Ted J. Stanczak appeals his 84-month sentence imposed following his guilty plea to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Stanczak contends that the district court clearly erred when it denied his request for a mitigating role adjustment under U.S.S.G. § 3B1.2. We disagree. Stanczak’s conduct here did not make him “substantially less culpable than the average participant” in this conspiracy. U.S.S.G. § 3B1.2, comment, (n.3). Moreover, we have previously ruled that possession of a substantial amount of drugs, such as the 15 kilograms of methamphetamine at issue in the present case, provides an adequate reason for denying a mitigating role adjustment. See United States v. Lui, 941 F.2d 844, 849 (9th Cir.1991) (concluding that 12 kilograms of heroin was a “substantial” amount of drugs, and accordingly it was not clear error to deny a mitigating role adjustment based on the defendant’s possession of that quantity of narcotics).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.